Citation Nr: 0107014	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


(The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral knee condition; whether a timely appeal was 
submitted to any rating decision issued by the Regional 
Office in Cleveland, Ohio in 1989; entitlement to an 
increased rating for tinea pedis and tinea cruris, currently 
evaluated as 10 percent disabling; entitlement to an 
increased rating for lumbosacral strain, currently evaluated 
as 60 percent disabling; entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities; and whether the March 1973 
Board of Veterans' Appeals decision which affirmed the RO's 
denial of service connection for a bilateral knee condition 
should be revised or reversed due to clear and unmistakable 
error (CUE) are the subject of separate Board of Veterans' 
Appeals decisions).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which terminated the veteran's vocational 
rehabilitation subsistence allowance due to exhaustion of 
entitlement. 


REMAND

In reviewing the veteran's claims file, the Board observes 
that on July 21, 1997, the RO received a statement in support 
of claim from the veteran in which he expressed his 
disagreement with VA determinations rendered in June and 
July, 1997, which terminated his vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code.  
This statement constituted a valid NOD to the VA 
determination. 
However, since to date the RO has not issued a statement of 
the case or supplemental statement of the case which 
addresses the issue of entitlement to continued vocational 
rehabilitation benefits, the Board finds that normally a 
remand for this action would be required.  See 38 C.F.R. §§ 
19.9, 20.200, 20.201 (2000); see also Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

However, the Board also observes that during the veteran's 
October 1999 hearing before the undersigned Board Member, the 
veteran testified that he graduated from college in June 
1999, using VA Chapter 31 benefits.  Therefore, it is unclear 
whether the veteran still wishes to appeal the earlier 
termination of his Chapter 31 benefits. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should clarify whether the 
veteran is seeking to appeal the RO's 
1997 termination of his Chapter 31 
vocational rehabilitation benefits, 
either by contacting the veteran directly 
or by obtaining and reviewing his VA 
vocational rehabilitation folder, as 
appropriate.   

2.  If the RO determines that the veteran 
is attempting to appeal this termination 
of benefits, the RO should then issue the 
veteran an appropriate statement of the 
case or supplemental statement of the 
case concerning the claim of entitlement 
to continued vocational rehabilitation 
benefits, and give him an opportunity to 
submit additional evidence and/or 
argument in response and to perfect a 
timely appeal concerning this claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 

submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




